Citation Nr: 0518969	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-23 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March to May 1974.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming.

During the course of this appeal, the veteran has raised the 
issue of reopening his claim for service connection for an 
acquired psychiatric disorder, but it has not been perfected 
and is, accordingly, not part of the current appellate 
review.

The veteran provided testimony before a Veterans Law Judge 
via videoconferencing in January 2005; a transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has been treated by VA physicians for his 
hepatitis C as well as other problems.  Some records are in 
the file from the treating physicians, although no opinion is 
found which identified the etiology of the disease.

At the hearing, it was alleged that physicians at the VA 
facility (apparently in Denver if not elsewhere) had opined 
(to others) that hepatitis C was now often being demonstrated 
by service personnel long after, and clearly due to, in-
service inoculations.  

That has been the veteran's argument and it is both credible 
and consistent with certain other data available to the 
Board.  

In any event, a medical opinion is not of record with regard 
to his case. 

The Board notes that, in evaluating a claim, it may consider 
only independent medical evidence to support the findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state the reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).

The Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

The Board has no option but to remand the case for additional 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  All pertinent VA and private 
treatment files should be acquired and 
attached to the claims file.  The RO 
should assist him in that regard.

2.  The case should then be forwarded to 
the VA physician [WWM, M.D.] who has been 
providing treatment for the veteran's 
hepatitis-C for a written opinion as to 
whether it is more likely than not that 
his hepatitis-C may be due to something 
of service origin, including 
inoculations; if not, probable 
alternative etiologies should be 
identified, if possible.  The opinion 
should be annotated to both the file and 
supporting documentation.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be 
prepared, and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




